DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It is suggested that applicant amend the title to recite “SARS-COV2 SPIKE PEPTIDES THAT INTERACT WITH HLA-DR1 AND HUMAN TLR8”.

Drawings
The black and white drawings filed June 13, 2021 and July 7, 2021 have been accepted.
It is noted that applicant has submitted color drawings.  Please note that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Withdrawn Rejections
The rejection of claims 1 and 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to claims 1 and 2.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  For clarity and to correct minor informalities, claims 1 and 2 should be amended as follows.  
1.	A SARS-COV2 Spike peptide comprising any one of the amino acid sequences selected from the group consisting of SEQ ID NOS:7, 9, 10, 11 and 12, where the peptide is a candidate for vaccine development and monoclonal antibodies for immunotherapy.
2.	A composition comprising at least one SARS-COV2 Spike peptide selected from the group consisting of SEQ ID NOS:7, 8, 9, 10, 11 and 12, where the composition can be used as multiepitope antigens to generate polyclonal antibodies and activate T cell immune responses to prevent severity of SARS-COV2 reinfection or recurring SARS-COV2 infection.
Appropriate correction is required.  Claim amendments suggested by the Examiner are not an indication of allowable subject matter.  The suggestions are merely to clarify claim language and to correct minor informalities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (U.S. Patent No. 11376320; effectively filed March 13, 2020).
	The claims are directed to a spike peptide comprising any one of SEQ ID NOs:7, 9, 10, 11 or 12 (claim 1) and a composition comprising at least one spike peptide selected from any one of SEQ ID NOs:7-12.   
	Cho teaches SEQ ID NO: 1, which comprises applicant’s instant SEQ ID NO: 7.  Accordingly, Cho teaches a SARS-CoV-2 spike peptide that comprises MPALLSLVSLLSVL.  Cho also teaches immunogenic and vaccine compositions comprising disclosed polypeptides.
The intended use recited in claims 1 and 2 (e.g., for vaccine development, etc.) is not given patentable weight, in this case.  The intended use does not change the structure being claimed.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duan et al. (CN113754740-A; effectively filed June 5, 2020).
	The claims are directed to a spike peptide comprising any one of SEQ ID NOs:7, 9, 10, 11 or 12 (claim 1) and a composition comprising at least one spike peptide selected from any one of SEQ ID NOs:7-12.
	Duan et al. teaches a SARS-CoV-2 sequence, which comprises applicant’s instant SEQ ID NO: 9 (see Figure 1 of Duan et al., sequence 2-10).  Accordingly, Duan et al. teaches a SARS-CoV-2 spike peptide that comprises LVDLPIGINITRFQTL.  Duan et al. also teaches a pharmaceutical composition or vaccine, wherein the pharmaceutical composition or vaccine contains the disclosed polypeptides.  
The intended use recited in claims 1 and 2 (e.g., for vaccine development, etc.) is not given patentable weight, in this case.  The intended use does not change the structure being claimed.

Employ the Services of an Attorney or Agent
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is strongly advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648